Order grantmg defendant’s motion to vacate notice of examination before trial served by the plaintiff in an action for injuries received as a consequence of the collision of an automoMle and a truck reversed on the law and the facts, with ten doEars costs and disbursements, and the motion demed, with ten doEars costs; examination to proceed on Eve days’ notice. The plaintiff was entitled to the examination sought under settled authority in tMs Department. (Shweky v. Goldberg, 240 App. Div. 999.) Lazansky, P. J., Young, CarsweE, Davis and Johnston, JJ., concur.